 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 355 NLRB No. 132 
632 
United Brotherhood of Carp
enters, Local 43 and New 
England Regional Council of Carpenters 
(McDowell Building & Foundation, Inc.) 
and
 Kevin Lebovitz.
  Case 34ŒCBŒ3047 
August 26, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND BECKER On December 31, 2009, the two sitting members of the 
Board issued a Decision and 
Order in this proceeding, 
which is reported at 354 NLRB No. 122.
1  Thereafter, 
Respondent Carpenters Local 43 filed a petition for re-
view in the United States Co
urt of Appeals for the D.C. 
Circuit, and the General Counsel filed a cross-application 
for enforcement.  On June 
17, 2010, the United States 
Supreme Court issued its decision in 
New Process Steel, 
L.P. v. NLRB
, 130 S.Ct. 2635, holding that under Section 
3(b) of the Act, in order to exercise the delegated author-

ity of the Board, a delegee 
group of at least three mem-
bers must be maintained.  Th
ereafter, the Board issued an 
order setting aside the above-referenced decision and 

order, and retained this case on its docket for further ac-
tion as appropriate. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.
2 The Board has considered the judge™s decision and the 
record in light of the exceptions and briefs and has de-

cided to affirm the judge™s rulings, findings, and conclu-
sions and to adopt the recommended Order to the extent 
and for the reasons stated in 
the decision reported at 354 
NLRB No. 122, which has been set aside and which is 
incorporated herein by refe
rence, except as modified 
below. 
At slip opinion page 1, substitute the following for the 
first three sentences of the fourth full paragraph, ending 

with ﬁCouncil localﬂ: 
ﬁThe judge found that the Respondents™ maintenance 
of the mobility clause violated Section 8(b)(1)(A) of the 

                                                          
 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thre
e-member group, all of the powers 
of the National Labor Relations Boar
d in anticipation of the expiration 
of the terms of Members Kirsanow
 and Walsh on December 31, 2007.  
Thereafter, pursuant to this delega
tion, the two sitting members issued 
decisions and orders in unfair labor
 practice and representation cases. 
2 Consistent with the Board™s general practice in cases remanded 
from the courts of appeals, and for reasons of administrative economy, 

the panel includes the members who pa
rticipated in the original deci-
sion.  Furthermore, under the Board™s standard procedures applicable to 
all cases assigned to a panel, the Board Members not assigned to the 

panel had the opportunity to particip
ate in the adjudication of this case 
at any time up to the i
ssuance of this decision. 
Act.  We agree with the j
udge™s conclusion.  The mobil-
ity clause operates as an exception to geographic restric-
tions on signatory employers™ hiring previously con-
tained in separate agreemen
ts between the locals in the 
New England Council and the multiemployer association 
of which employer McDowell Building & Foundation, 
Inc. was a member.  As explained by the Unions, ‚While 

this provision replaced the terms of the old local hiring 
requirement, it did not eliminate them.  Thus, in the 
event an employer™s employees do not satisfy the mobil-

ity rule . . . , the default rule remains a local hiring re-
quirement.™  Brief at 5.  In other words, in order for an 
employee from outside the local™s geographic jurisdic-
tion to be hired, the employee must satisfy the two 
prongs of the mobility clause:  (1) the employee must 

have worked for the employer for a minimum of 3 weeks 
in the previous 5 months and (2) the employee must be ‚a 
member in good standing of any local affiliate of the 

New England Regional Council of Carpenters.™  It is the 
second prong that is at issue here. 
On its face, the second pron
g of the clause appears to 
be an unlawful requirement that employees be members 
of a local union prior to hiring.  Even if the requirement 
is construed to reduce the obligations of membership to 

its financial core, the clause appears to require member-
ship in good standing prior to or at the time of hiring 
rather than 7 days thereafter as permitted by the proviso 

to Section 8(a)(3) as modified by Section 8(f).  The Un-
ions argue that the clause sh
ould be further construed to 
require only financial core membership after the 7th day 

of employment and that all employees who satisfy the 
first prong of the requiremen
t will, necessarily, satisfy 
the second because ﬁthe mobility exception to the local 
hiring restriction applies only to those who have worked 
for 3 weeks for the employer.  
By definition
, such 3 week 
employees will have been subject to the seven day secu-
rity clause.ﬂ  Brief at 12.  But this is not the case for sev-
eral reasons.  First, an em
ployee who was employed by 
signatory employer for a minimum of 3 weeks in the 
previous 5 months might not have been a member in 
good standing and might not have satisfied his or her 

financial obligations to the Unions.  Most obviously, 
such an employee might have left employment when the 
union-security clause was enforced against him or her.  

Second, the proviso to Sect
ion 8(a)(3) combined with 
Section 8(f) permit a requirement that employees become 
members within 7 days of hire.  Even as construed by the 

Unions, the mobility clause requires membership during 
a period prior to hire.  Third, if the second prong of the 
mobility clause is construed as suggested by the Unions, 

it is superfluous because its requirement is necessarily 
 CARPENTERS LOCAL 43 (MCDOWELL BUILDING & FOUNDATION)
 633
satisfied by the first prong,
3 and also because it is redun-
dant of the union-security provision.  The proposed con-
struction is thus not a reasonable one.ﬂ 
Also on page 1, insert the following at the end of the 
fourth full paragraph, before footnote 4: 
                                                          
 3 The Unions expressly argue that the second prong is superfluous:  
ﬁThe only real operative ‚requirement
™ for satisfaction of the mobility 
clause, then, is the 3 weeks of employment requirement.ﬂ  Br. at 13 
ﬁThe reference to ‚members™ in the 
current clause in essence is super-
fluous.ﬂ  Br. at 13. 
ﬁThe Unions argue that Lebovitz was in compliance 
with the second prong of the mobility clause and thus, 
even assuming the Unions invoked the clause and 
thereby caused him to leave employment, the Unions 

invoked only the lawful prong of the clause.  But our 
precedent does not permit such detailed splicing of an 
unlawful clause.  See 
Double Eagle Hotel & Casino
, 341 
NLRB 112, 112 fn. 3 (2004), enfd. 414 F.3d 1249 (10th 
Cir. 2005), cert. denied 546 U.S. 1170 (2006).ﬂ 
 